UNPUBLISHED

                     UNITED STATES COURT OF APPEALS
                         FOR THE FOURTH CIRCUIT


                                 No. 08-7629


JAMES WALTON HAMMOND, JR.,

                   Petitioner – Appellant,

             v.

THEODIS BECK; ROBERT LEE,

                   Respondents – Appellees,

             and

STATE OF NORTH CAROLINA,

                   Respondent.


Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Terrence C. Boyle,
District Judge. (5:07-HC-02108-BO)


Submitted:    January 13, 2009                 Decided:   January 16, 2009


Before WILLIAMS,      Chief   Judge,   and   TRAXLER   and   KING,   Circuit
Judges.


Dismissed by unpublished per curiam opinion.


James Walton Hammond, Jr., Appellant Pro Se. Mary Carla Hollis,
Assistant  Attorney   General,  Raleigh,  North  Carolina,  for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             James    Walton        Hammond,      Jr.,    seeks     to    appeal           the

district court’s order denying relief on his 28 U.S.C. § 2254

(2000) petition.        The order is not appealable unless a circuit

justice or judge issues a certificate of appealability.                                   See

28 U.S.C. § 2253(c)(1) (2000).                  A certificate of appealability

will not issue absent “a substantial showing of the denial of a

constitutional       right.”         28    U.S.C.      § 2253(c)(2)       (2000).           A

prisoner      satisfies       this        standard       by     demonstrating            that

reasonable     jurists      would     find      that     any    assessment          of    the

constitutional       claims    by    the    district      court    is    debatable         or

wrong and that any dispositive procedural ruling by the district

court   is    likewise      debatable.           See     Miller-El       v.    Cockrell,

537 U.S. 322, 336-38 (2003); Slack v. McDaniel, 529 U.S. 473,

484 (2000); Rose v. Lee, 252 F.3d 676, 683-84 (4th Cir. 2001).

We   have    independently     reviewed         the    record    and    conclude          that

Hammond has not made the requisite showing.                         Accordingly, we

deny a certificate of appealability and dismiss the appeal.                                We

dispense     with    oral     argument       because      the     facts       and        legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                               DISMISSED



                                            2